DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese  Application No. 2019-180773 was received on 04 November 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 September 2020 have been considered by the examiner.

Drawings
No drawings have been received.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-10are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US PGPub 2015/0315397 A1), hereinafter Toyoda.
With regard to Claim 1, Toyoda discloses an ink jet ink set including a plurality of inks to be ejected by an ink jet method (¶0016; 0028), the ink jet ink set comprising: 
a first ink containing metal particles (¶0016); and 
a second ink containing a coloring agent selected from materials other than metal (¶0016; 0028), 
(¶0097, first ink base metal pigment ink composition 20mN/m to 50mN/m; ¶0109, surface tension of color ink composition in range of 20mN/m to 50mN/M).
Toyoda discloses a range of surface tension for each of the first and second ink, but does not explicitly disclose a second ink having a higher surface tension than the first ink.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface tension of each ink having the second ink higher surface tension than the first ink, in order to suppress the wetting-spreading or the bleeding of the first ink to the surface of the recording head and the ejection of the ink droplet can be satisfactorily performed, the ink easily wetting-spread to the surface of the recording medium and in order to adjust the glossiness, and fixability of the ink, as taught by Toyoda (¶0097, 0109, 0178), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II. A.

With regard to Claim 2, Toyoda further discloses wherein the first ink contains a surface treatment agent that modifies the surfaces of the metal particles (¶0056, 0076), the surface treatment agent being at least one selected from the group consisting of phosphorus compounds (¶0056, 0076) and poly(oxyalkylene)amines.

With regard to Claim 3, Toyoda further discloses wherein the difference in surface tension between the second ink and the first ink is 0.5 mN/m or more (¶0097, first ink base metal pigment ink composition 20mN/m to 50mN/m; ¶0109, surface tension of color ink composition in range of 20mN/m to 50mN/M).
Toyoda discloses a range of surface tension for each of the first and second ink, but does not explicitly disclose wherein the difference in surface tension between the second ink and the first ink is 0.5 mN/m or more.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface tension of each ink having the second ink different than the first ink by 0.5 mN/m or more, in order to suppress the wetting-spreading or the bleeding of the first ink to the surface of the recording head and the ejection of the ink droplet can be satisfactorily performed, the ink easily wetting-spread to the surface of the recording medium and in order to adjust the glossiness, and fixability of the ink, as taught by Toyoda (¶0097, 0109, 0178), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II. A.

With regard to Claim 4, Toyoda further discloses wherein both of the first and second inks are nonaqueous ink (¶0076, 0081, 0086, first ink non-aqueous medium; ¶0098, second ink may be solvent ink composition).

With regard to Claims 7-10, these claims recite limitations that are similar and in the same scope of invention as claims 1-4 above, respectively; therefore claims 7-10 are rejected for the same rejection rationale/basis as described in claims 1-4.



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda, in view of Ogawa et al. (US PGPub 2015/0125671 A1), hereinafter Ogawa.
With regard to Claim 6, Toyoda further discloses wherein the metal particles individually have a flat shape (¶0063), but does not explicitly disclose like a fish scale .
The secondary reference of Ogawa discloses wherein the metal particles individually have a shape like a fish scale (¶0024, 0057, 0159-0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scale shape of Toyoda, with the metal particle shape of Toyoda, in order to more effectively exhibit a glossy appearance of the printing part and high class appearance and have particularly excellent abrasion resistance for the recording material, as taught by Ogawa (¶0159-0161).

With regard to Claim 12, this claim recites limitations that are similar and in the same scope of invention as claim 6 above; therefore claim 12 is rejected for the same rejection rationale/basis as described in claim 6.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 5 is that applicants claimed invention includes the second ink contains a second surfactant different from the first surfactant, and wherein a first surfactant solution that is a 0.1 mass% solution of the first surfactant in diethylene glycol diethyl ether has a lower surface .
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 11 is that applicants claimed invention includes the second ink contains a second surfactant different from the first surfactant, and wherein a first surfactant solution that is a 0.1 mass% solution of the first surfactant in diethylene glycol diethyl ether has a lower surface tension than a second surfactant solution that is a 0.1 mass% solution of the second surfactant in diethylene glycol diethyl ether.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853